Exhibit 10.4

IDEXX LABORATORIES, INC.

 

1991 DIRECTOR OPTION PLAN

 

(as of May 23, 2001)

          1.     Purpose

                  The purpose of this 1991 Director Option Plan (the "Plan") of
IDEXX Laboratories, Inc. (the "Company") is to encourage ownership in the
Company by outside directors of the Company whose continued services are
considered essential to the Company's future progress and to provide them with a
further incentive to remain as directors of the Company.

          2.     Administration

                  The Board of Directors shall supervise and administer the
Plan. Grants of stock options under the Plan and the amount and nature of the
awards to be granted shall be automatic in accordance with Section 5. However,
all questions of interpretation of the Plan or of any options issued under it
shall be determined by the Board of Directors and such determination shall be
final and binding upon all persons having an interest in the Plan.

          3.     Participation in the Plan

                  Directors of the Company who are not employees of the Company
or any subsidiary of the Company shall be eligible to participate in the Plan.

          4.     Stock Subject to the Plan

                  (a)     The maximum number of shares which may be issued under
the Plan shall be 500,000 shares of the Company's Common Stock, par value $.10
per share ("Common Stock"), subject to adjustment as provided in Section 9 of
the Plan.

                  (b)     If any outstanding option under the Plan for any
reason expires or is terminated without having been exercised in full, the
shares allocable to the unexercised portion of such option shall again become
available for grant pursuant to the Plan.

                  (c)     All options granted under the Plan shall be
non-statutory options not entitled to special tax treatment under Section 422 of
the Internal Revenue Code of 1986, as amended to date and as it may be amended
from time to time (the "Code").

          5.     Terms, Conditions and Form of Options

                  Each option granted under the Plan shall be evidenced by a
written agreement in such form as the Board of Directors shall from time to time
approve, which agreements shall comply with and be subject to the following
terms and conditions:

                  (a)     Option Grant Dates. Options shall be granted (i) to
all eligible directors who are directors as of April 24, 1991 on each date that
he or she is re-elected as a director, and (ii) to all other eligible directors
upon his or her initial election as a director and on each subsequent date that
he or she is re-elected as a director.

                  (b)     Shares Subject to Option. Except as provided below,
each option granted under the Plan shall be exercisable for 20,000 shares of
Common Stock. Notwithstanding anything to the contrary contained herein, the
number of shares for which an option is granted under the Plan shall be reduced
below 20,000 shares of Common Stock (and the exercise period adjusted) in the
event of the following:

1

                          (1)     If, after April 24, 1991, a director is
initially elected other than at an annual meeting of stockholders and such
director is re-elected at the next annual meeting of stockholders, then:

                                    (i)     the option granted to such director
under the Plan in connection with his re-election (the "Second Option") shall be
exercisable for such number of shares as is determined by multiplying 18.268493
(which is 6,668 divided by 365) by the number of days between (a) the date which
is the third anniversary of the date of grant of the option received by such
director under the Plan on the date of his initial election as a director and
(b) the date which is the third anniversary of the date of grant of the Second
Option; and

                                    (ii)     all of such shares shall become
exercisable on the third anniversary of the date of grant of the Second Option.

                          (2)     If a director elected at an annual meeting of
stockholders is re-elected at a subsequent annual meeting of stockholders which
is earlier than the third annual meeting of stockholders following his prior
election, then:

                                    (i)     the option granted to such director
under the Plan in connection with his re-election (the "Subsequent Option")
shall be exercisable for either (a) 6,668 shares, if the annual meeting at which
such director is re-elected is the first annual meeting following his prior
election or (b) 13,334 shares, if the annual meeting at which such director is
re-elected is the second annual meeting following his prior election;

                                    (ii)     if the number of shares under the
Subsequent Option is 13,334, then 6,666 shares shall become exercisable on the
second anniversary of the date of grant of the Subsequent Option and 6,668
shares shall become exercisable on the third anniversary of the date of grant of
the Subsequent Option; and

                                    (iii)     if the number of shares under the
Subsequent Option is 6,668, then all of such shares shall become exercisable on
the third anniversary of the date of grant of the Subsequent Option.

                  (c)     Option Exercise Price. The option exercise price per
share for each option granted under the Plan shall equal (i) the last reported
sales price per share of the Company's Common Stock on the NASDAQ National
Market System (or, if the Company is traded on a nationally recognized
securities exchange on the date of grant, the reported closing sales price per
share of the Company's Common Stock by such exchange) on the date of grant (or
if no such price is reported on such date such price as reported on the nearest
preceding day) or (ii) if the Common Stock is not traded on NASDAQ or any
exchange, the fair market value per share on the date of grant as determined by
the Board of Directors.

                  (d)     Limited Transferability. Each option granted under the
Plan shall not be transferable by the optionee otherwise than (i) by will, or by
the laws of descent and distribution, or (ii) with the approval of the Board of
Directors, by gift to (A) one or more members of the optionee's family or
entities controlled by, or for the benefit of the optionee or such family
members, or (B) to one or more charitable organizations (including charitable
trusts). Except as the Board of Directors may otherwise determine, no option or
interest therein may be transferred, assigned, pledged or hypothecated by the
optionee during his lifetime, whether by operation of the law or otherwise, or
be made subject to execution, attachment or similar process.

                  (e)     Exercise Period. Each option may be exercised on a
cumulative basis as to one-third of the shares subject to the option on each of
the first, second and third anniversaries of the date of grant of such option,
provided that, subject to the provisions of Section 5(f), no option may be
exercised more than 90 days after the optionee ceases to serve as a director of
the Company. No option shall be exercisable after the expiration of ten (10)
years from the date of grant.

2

                  (f)     Exercise Period Upon Disability or Death.
Notwithstanding the provisions of Section 5(e), any option granted under the
Plan may be exercised, to the extent then exercisable, by an optionee who
becomes disabled (within the meaning of Section 22(e)(3) of the Code or any
successor provision thereto) while acting as a director of the Company, or may
be exercised, to the extent then exercisable, upon the death of such optionee
while a director of the Company by the person to whom it is transferred by will,
by the laws of descent and distribution, or by written notice filed pursuant to
Section 5(h), in each case within the period of one year after the date the
optionee ceases to be such a director by reason of such disability or death;
provided that, no option shall be exercisable after the expiration of ten (10)
years from the date of grant.

                  (g)     Exercise Procedure. Options may be exercised only by
written notice to the Company at its principal office accompanied by payment in
cash of the full consideration for the shares as to which they are exercised.

                  (h)     Exercise by Representative Following Death of
Director. A director, by written notice to the Company, may designate one or
more persons (and from time to time change such designation) including his legal
representative, who, by reason of the director's death, shall acquire the right
to exercise all or a portion of the option. If the person or persons so
designated wish to exercise any portion of the option, they must do so within
the term of the option as provided herein. Any exercise by a representative
shall be subject to the provisions of the Plan.

          6.     Assignments

                  The rights and benefits under the Plan may not be assigned
except for the designation of a beneficiary as provided in Section 5.

          7.     Time for Granting Options

                  All options for shares subject to the Plan shall be granted,
if at all, not later than five (5) years after the approval of the Plan by the
Company's stockholders.

          8.     Limitation of Rights

                  (a)     No Right to Continue as a Director. Neither the Plan,
nor the granting of an option nor any other action taken pursuant to the Plan,
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company will retain a director for any period of time.

                  (b)     No Stockholders' Rights for Options. An optionee shall
have no rights as a stockholder with respect to the shares covered by his
options until the date of the issuance to him of a stock certificate therefor,
and no adjustment will be made for dividends or other rights (except as provided
in Section 9) for which the record date is prior to the date such certificate is
issued.

          9.     Changes in Common Stock.

                  (a)     If the outstanding shares of Common Stock are
increased, decreased or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
proportionate adjustment will be made in (i) the maximum number and kind of
shares reserved for issuance under the Plan, (ii) the number and kind of shares
or other securities subject to then outstanding options under the Plan and (iii)
the price for each share subject to any then outstanding options under the Plan,
without changing the aggregate purchase price as to which such options remain
exercisable. No fractional shares will be issued under the Plan on account of
any such adjustments.

                  (b)     In the event that the Company is merged or
consolidated into or with another corporation (in which consolidation or merger
the stockholders of the Company receive distribution of cash or securities of
another issuer as a result thereof), or in the event that all or substantially
all of the assets of the Company are acquired by any other person or entity, or
in the event of a reorganization or liquidation of the Company, the Board of
Directors of the Company or the board of directors of any corporation assuming
the obligations of the Company, shall, as to outstanding options, either (i)
provide that such options shall be assumed, or equivalent options shall be
substituted, by the acquiring or successor corporation (or an affiliate
thereof), or (ii) upon written notice to the optionees, provide that all
unexercised options will terminate immediately prior to the consummation of such
merger, consolidation, acquisition, reorganization or liquidations unless
exercised by the optionee within a specified number of days following the date
of such notice.

3

                  (c)     Immediately prior to the consummation of a Change of
Control, each then outstanding Option under the Plan shall become immediately
exercisable as to twenty-five percent (25%) of the number of shares as to which
such Option would otherwise not then be exercisable (rounded down to the nearest
whole share), and the number of shares as to which each such Option shall become
exercisable on each vesting date set forth in the applicable option agreement
shall be reduced by 25%. In addition, all Options held by an optionee that are
not terminated pursuant to Section 9(b) above shall immediately become
exercisable in full if and when, within 24 months after a Change of Control,
such optionee's engagement with the Company (or the acquiring or succeeding
entity) is involuntarily terminated by the Company (or such acquiring or
succeeding entity) other than for Cause (as defined below).

                          (1)     "Change of Control" shall mean:

                                    (A)     The acquisition by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person")
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (c)(1)(A), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (4) any acquisition by any corporation pursuant to a transaction
which satisfies the criteria set forth in clauses (A), (B) and (C) of subsection
(c)(1)(C) of this Section 9; or

                                    (B)     Individuals who, as of the date
hereof, constitute the Board (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequently to the date hereof whose election,
or nomination for election by the Company's shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

                                    (C)     Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a "Business Combination"), in each case, unless,
immediately following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in this
Section 9(c)(1)(C) shall include, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (C) at least half of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

4

                                    (D)     Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

                          (2)     "Cause" shall mean:

                                    (A)     the failure of the optionee to
perform substantially the optionee's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the optionee by the Board which specifically
identifies the manner in which the Board believes that the optionee has not
substantially performed the optionee's duties, or

                                    (B)     the engaging by the optionee in
illegal conduct or gross misconduct which is injurious to the Company.

          10.     Amendment of the Plan

                  The Board of Directors may suspend or discontinue the Plan or
review or amend it in any respect whatsoever; provided, however, that without
approval of the stockholders of the Company no revision or amendment shall
change the number of shares subject to the Plan (except as provided in Section
9), change the designation of the class of directors eligible to receive
options, or materially increase the benefits accruing to participants under the
Plan. The Plan may not be amended more than once in any six-month period.

          11.     Notice

                  Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the Treasurer of the Company and
shall become effective when it is received.

          12.     Governing Law

                  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware.

Approved by the Board of Directors on April 24, 1991.

Approved by the stockholders on June 10, 1991.

Amended by the Board of Directors on December 15, 1992.

Amended by the Board of Directors on February 26, 1993, with amendment to become
effective on June 16, 1993 after approval by stockholders.

Amendment approved by stockholders on May 18, 1993, with amendment effective on
June 16, 1993.

Number of shares covered by the Plan reflects 2 for 1 stock split in the form of
a stock dividend paid on October 1, 1993.

Amended by the Board of Directors on February 9, 1995.

Amendment approved by stockholders on May 26, 1995.

5

Number of shares covered by the Plan reflects 2 for 1 stock split in the form of
a stock dividend paid on June 5, 1995.

Amended by the Board of Directors on March 5, 1996; amendment approved by the
stockholders on May 24, 1996.

Amended by the Board of Directors on July 21, 1999.

Amended by the Board of Directors on May 23, 2001.

6